                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:20-CV-200-D


RONNIE ISSETTE,                              )
                                             )
                               Plaintiff,    )
                                             )
                   v.                        )                 ORDER
                                             )
KILOLO K.IJAKAZI, Acting                     )
Commissioner of Social Security,             )
                                             )
                               Defendant.    )


        On August 2, 2021, Magistrate Judge Jones issued a Memorandum. and Recommendation

("M&R") [D.E. 29] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 24], deny defendant's motion for judgment on the pleadings [D.E. 26], and remand

the action to the Commissioner. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report _or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat ·

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face of the record Accordingly, the court adopts the conclusions in the M&R

[D.E. 29].



             Case 5:20-cv-00200-D Document 30 Filed 08/17/21 Page 1 of 2
      In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 24],

DENIES defendant's motion for judgment on the pleadings [D.E. 26], and REMANDS the action to

the Commissioner.

      SO ORDERED. This J.1_ day of August 2021.



                                                  ~~~~~m
                                                  United States District Judge




                                             2

           Case 5:20-cv-00200-D Document 30 Filed 08/17/21 Page 2 of 2
